DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Response to Amendment
2. 	The amendment filed on 01/20/2022 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. Pub. No. US 2020/0111401 A1) in view of Xiang (U.S. Pub. No. US 2018/0219058 A1).

As to claim 1, Zhao (Figs. 1-2 and 5-6) teaches a display panel (a display panel 500; Fig. 6), comprising: 
a first display region (a first display area 510); 
a second display region (a second display area 520); 
first pixel units (four first pixels A4) in the first display region (the first display area 510), wherein the first pixel units (the four first pixels A4) are arranged in an array (Fig. 6); 
second pixel units (a plurality of second pixels, each of the second pixels including a first sub-pixel R, a second sub-pixel G, and a third sub-pixel B; [0098], lines 1-3) in the second display region (the second display area 520) (Fig. 6), wherein the second pixel units (the second pixels) are arranged in an array (Fig. 6), and a density of the first pixel units in the first display region (one first pixel A4 in one display unit in the first display area 510) is lower than a density of the second pixel units in the second display region (four first pixels A4 in one display unit in the second display area 520) (Fig. 6), and  
an array substrate (by inherency, a display panel includes an array substrate), wherein the array substrate includes a plurality of first data lines (10th to 12th data channels 610 and 16th to 18th data channels 610) and a plurality of second data lines (1st to 6th data channels 610 and 22nd to 27th data channels 610) extending in a column direction (Fig. 6), the plurality of first data lines pass through the first display region (10th to 12th data channels 610 and 16th to 18th data channels 610 pass through the first display area 510), and each of the plurality of second data lines only extends in the second display region (a plurality of data channels 610 such as 10th to 12th data channels and 16th to 18th data channels are electrically connected to each sub-pixel of the second pixel of each row in the second display area 520 respectively; [0100], lines 4-7) (Fig. 6), 
wherein a number of the first pixel units per unit area in the first display region (one first pixel A4 in one display unit in the first display area 510) is less than a number of the second pixel units per unit area in the second region (four first pixels A4 in one display unit in the second display area 520) (Fig. 6), and 
wherein a number of sub-pixels electrically connected to each of at least one of the plurality of first data lines is less than a number of sub-pixels electrically connected to each of at least one of the plurality of second data lines (two sub-pixels electrically connected to each of 10th to 12th data channels and 16th to 18th data channels whereas eight sub-pixels electrically connected to each of 1st to 6th data channels 610 and 22nd to 27th data channels 610) (Fig. 6).
Zhao does not teach wherein in the first display region, each data line is electrically connected to a sub-pixel of the first pixel units.
Xiang (Figs. 1-11) teaches 
wherein in the first display region (the first display area A1 covering the first row to ninth row and fifth column to seventh column), each data line (each of data lines 13a, 13b, and 13a) is electrically connected to a sub-pixel (a pixel 10) of the first pixel units (the first display area A1 covering the first row to ninth row and fifth column to seventh column) (Fig. 4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pixel arrangement as taught by Xiang in a display panel of Zhao because the pixel arrangement may avoid an image from being displayed non-uniformly on the display panel, so as to improve a display effect of the display panel.

As to claim 15, Zhao (Figs. 1-2 and 5-6) teaches a display apparatus (a display device; Fig. 6), comprising: a display panel (a display panel 500) having multiple display regions (a fist display area 510 and a second display area 520); and a sensor (a camera; [0055], line 2) (Figs. 2 and 6), 
wherein the display panel (the display panel 500) comprises:
a first display region (a first display area 510); 
a second display region (a second display area 520); 
first pixel units (four first pixels A4) in the first display region (the first display area 510), wherein the first pixel units (the four first pixels A4) are arranged in an array (Fig. 6); 
second pixel units (a plurality of second pixels, each of the second pixels including a first sub-pixel R, a second sub-pixel G, and a third sub-pixel B; [0098], lines 1-3) in the second display region (the second display area 520) (Fig. 6), wherein the second pixel units (the second pixels) are arranged in an array (Fig. 6), and a density of the first pixel units in the first display region (one first pixel A4 in one display unit in the first display area 510) is lower than a density of the second pixel units in the second display region (four first pixels A4 in one display unit in the second display area 520) (Fig. 6), and  
an array substrate (by inherency, a display panel includes an array substrate), wherein the array substrate includes a plurality of first data lines (10th to 12th data channels 610 and 16th to 18th data channels 610) and a plurality of second data lines (1st to 6th data channels 610 and 22nd to 27th data channels 610) extending in a column direction (Fig. 6), the plurality of first data lines pass through the first display region (10th to 12th data channels 610 and 16th to 18th data channels 610 pass through the first display area 510), and each of the plurality of second data lines only extends in the second display region (a plurality of data channels 610 such as 10th to 12th data channels and 16th to 18th data channels are electrically connected to each sub-pixel of the second pixel of each row in the second display area 520 respectively; [0100], lines 4-7) (Fig. 6), 
wherein a number of the first pixel units per unit area in the first display region (one first pixel A4 in one display unit in the first display area 510) is less than a number of the second pixel units per unit area in the second region (four first pixels A4 in one display unit in the second display area 520) (Fig. 6), 
wherein the sensor is disposed on a non-display side of the first display region of the display panel (the first display area 210 is a transparent area, so that the camera disposed on the rear side of the display panel captures an image through the transparent area; [0055], lines 1-3) (Fig. 2), and  
wherein a number of sub-pixels electrically connected to each of at least one of the plurality of first data lines is less than a number of sub-pixels electrically connected to each of at least one of the plurality of second data lines (two sub-pixels electrically connected to each of 10th to 12th data channels and 16th to 18th data channels whereas eight sub-pixels electrically connected to each of 1st to 6th data channels 610 and 22nd to 27th data channels 610) (Fig. 6).
Zhao does not teach wherein in the first display region, each data line is electrically connected to a sub-pixel of the first pixel units.
Xiang (Figs. 1-11) teaches 
wherein in the first display region (the first display area A1 covering the first row to ninth row and fifth column to seventh column), each data line (each of data lines 13a, 13b, and 13a) is electrically connected to a sub-pixel (a pixel 10) of the first pixel units (the first display area A1 covering the first row to ninth row and fifth column to seventh column) (Fig. 4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pixel arrangement as taught by Xiang in a display device of Zhao because the pixel arrangement may avoid an image from being displayed non-uniformly on the display panel, so as to improve a display effect of the display panel.

As to claim 2, Zhao teaches 
wherein the first display region is used for disposing a sensor (the first display area 210 is a transparent area, so that the camera disposed on the rear side of the display panel captures an image through the transparent area; [0055], lines 1-3; Fig. 2).

As to claim 3, Zhao teaches 
wherein the plurality of first data lines (10th to 12th data channels 610 and 16th to 18th data channels 610) pass through the first display region (the first display area 510) and extend in the second display region (the second display area 520) (Fig. 6).

As to claim 4, Zhao teaches 
wherein each of the first pixel units (the four first pixels A4) comprises a first color sub-pixel (a red sub-pixel R), a second color sub-pixel (a green sub-pixel G) and a third color sub-pixel (a blue sub-pixel B) disposed sequentially along a row direction (a row direction) (Fig. 6), 
wherein in each of the first pixel units (the four first pixels A4), a distance between center positions of adjacent sub-pixels (e.g., a distance between center positions of a red sub-pixel R and a green sub-pixel G) is equal to (because of no gap between sub-pixels) a row-direction width of one sub-pixel of the first pixel unit (e.g., a width of the red sub-pixel R) (Fig. 6), 
wherein each of the second pixel units (pixel BGGR) comprises a first color sub-pixel (a blue sub-pixel), a second color subpixel (a green sub-pixel) and a third color sub-pixel (a red sub-pixel) disposed sequentially along the row direction (a row direction) (Fig. 2), 
wherein in each of the second pixel units (the plurality of second pixels, each of the second pixels including a first sub-pixel R, a second sub-pixel G, and a third sub-pixel B; [0098], lines 1-3), a distance between center positions of adjacent sub-pixels (e.g., a distance between center positions of the red sub-pixel R and the green sub-pixel G) is equal to (because of no gap between sub-pixels) a row-direction width of one sub-pixel of the second pixel unit (e.g., a width of the red sub-pixel R) (Fig. 6), and 
wherein the row direction and the column direction are perpendicular to each other (Fig. 6).

As to claim 12, Zhao teaches  
wherein each of the plurality of first data lines is connected to a same number of sub-pixels of the first pixel units (each of 10th to 12th data channels 610 and 16th to 18th data channels 610 is connected to two sub-pixels of the first pixels A4) (Fig. 6).

As to claim 14, Zhao teaches 
wherein the sub-pixel of the first pixel unit and the subpixel of the second pixel unit are identical in sizes (sub-pixels in the first display area 510 and sub-pixels in the second display area 520 are identical in sizes) (Fig. 2).

As to claim 16, Zhao teaches 
wherein the sensor comprises one or more of a camera module (the first display area 210 is a transparent area, so that the camera disposed on the rear side of the display panel captures an image through the transparent area; [0055], lines 1-3) (Fig. 2), a photosensitive sensor  or an ultrasonic distance sensor.

	As to claim 17, this claim differs from claims 4 in that claim 4 is a display panel claim whereas claim 17 is a display apparatus claim.  Thus, claim 17 is analyzed as previously discussed with respect to claim 4.


5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Xiang as applied to claim 1 above, and further in view of Suzuki (U.S. Patent No. 5,936,694).

As to claim 13, Zhao and Xiang teach the display panel of claim 1.
Zhao and Xiang do not expressly teach wherein an area of the sub-pixel of the first pixel unit is smaller than an area of the sub-pixel of the second pixel unit.
 Suzuki (Figs. 1-4) teaches 
wherein an area of the sub-pixel of the first pixel unit is smaller than an area of the sub-pixel of the second pixel unit (size of a group of color filter films 13 comprising color filter segments of red (R), green (G) and blue (B)  is smaller than size of a group of color filter films 13a comprising color filter segments of red (R), green (G) and blue (B); Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a group of color filter films of small size as taught by Suzuki in a display panel of Zhao as modified by Xiang because a group of color filter films of small size makes an effective optical modulation region, i.e., a display region.

Response to Arguments
6.		Applicants’ arguments with respect to claims 1-4 and 12-17 have been considered but are moot in view of the new grounds of rejection.  
In view of amendment, references of Zhao, Xiang and Suzuki, have been used for the new grounds of rejection. 
Therefore, the Office maintains the rejections as recited above.

Allowable Subject Matter
7.		Claims 5-11 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Zhao, Xiang and Suzuki, either individually or in combination, does not teach a limitation “the first pixel units in two adjacent rows are spaced apart in the column direction and the row direction” of claims 5 and 18 and a limitation “wherein in each of the first pixel units, a distance between center positions of adjacent sub-pixels is greater than a row-direction width of one sub-pixel of the first pixel unit; wherein in each of the second pixel units, a distance between center positions of adjacent sub-pixels is equal to a row-direction width of one sub-pixel of the second pixel unit” of claims 7 and 20 in combination with other limitations of the base claim and any intervening claim(s).

Conclusion
8.		Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KWANG-SU YANG/
Primary Examiner, Art Unit 2691